UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):November 21, 2007 ASHLAND INC. (Exact name of registrant as specified in its charter) Kentucky (State or other jurisdiction of incorporation) 1-32532 20-0865835 (Commission File Number) (I.R.S. Employer Identification No.) 50 E. RiverCenter Boulevard, Covington, Kentucky41011 (Address of principal executive offices)(Zip Code) P.O. Box 391, Covington, Kentucky41012-0391 (Mailing Address)(Zip Code) Registrant’s telephone number, including area code (859) 815-3333 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 7.01.Regulation FD Disclosure On November 21, 2007, Ashland Inc. will include the information contained in exhibits 99.1-99.14, and graphic images thereof, on the “Investor Center” section of its website located at www.ashland.com, or in employee communications. Ashland is furnishing the information pursuant to the Securities and Exchange Commission’s (“SEC”) Regulation FD. The information contained in exhibits 99.1-99.14 is summary information concerning key metrics for Ashland’s operating segments and is intended to be considered in the context of Ashland’s SEC filings and other public announcements that Ashland may make from time to time. Included in the financial information are the effects of changes in Ashland’s accounting methodology as a result of the implementation of Ashland’s enterprise resource planning (“ERP”) system.The new ERP system allows Ashland to report business results from certain foreign jurisdictions (which were previously on different computer systems) at the same time as North American operations.Previously this information was available only on a one-month lag. As a result of this change, operations in these non-North American jurisdictions generated thirteen months of business results in fiscal 2007.The change had an effect on business results reported in August on Ashland’s Form 8-K filed on September 25, 2007, andSeptember as reported on Ashland’s Form 8-K filed on October 25, 2007.In addition, the change will continue to have an effect on any 3 month or 12 month rolling average business results that contain August and September 2007 information, as reported on this Form 8-K for October 2007.A summary of the effect on all three months results, including certain corrections to prior reports, are as follows: 2 Exhibit August 2007 September 2007 October 2007 99.1 Ashland Distribution Sales / Shipping Day 1.068 1.111 No Change 99.2 Ashland Distribution Revenue 25 21 No Change Ashland Distribution Revenue - 12 Month Rolling Average 2 4 4 99.3 Ashland Distribution Gross Profit - 3 Month Rolling Average No Change No Change No Change Ashland Distribution Gross Profit - 12 Month Rolling Average No Change No Change No Change 99.4 Ashland Performance Materials Sales / Shipping Day 0.600 2.195 No Change 99.5 Ashland Performance Materials Revenue 13.8 41.7 No Change Ashland Performance Materials Revenue - 12 Month Rolling Average 1.1 4.6 4.6 99.6 Ashland Performance Materials Gross Profit - 3 Month Rolling Average -0.3% -0.3% -0.4% Ashland Performance Materials Gross Profit - 12 Month Rolling Average -0.1% -0.2% -0.2% 99.7 Ashland Water Technologies Sales / Shipping Day 1.093 0.863 No Change 99.8 Ashland Water Technologies Revenue 25.1 16.4 No Change Ashland Water Technologies Revenue - 12 Month Rolling Average 2.1 3.5 3.5 99.9 Ashland Water Technologies Gross Profit - 3 Month Rolling Average -0.2% -0.1% 0.3% Ashland Water Technologies Gross Profit - 12 Month Rolling Average No Change No Change No Change 99.10 Valvoline Premium Oil Sales No Change No Change No Change 99.11 Valvoline Revenue 1.2 0.3 No Change Valvoline Revenue - 12 Month Rolling Average 0.1 0.1 0.1 99.12 Valvoline Gross Profit No Change No Change No Change Valvoline Gross Profit - 12 Month Rolling Average No Change No Change No Change 99.13 Valvoline Lubricant Gallons No Change No Change No Change 99.14 VIOC 12 Month Rolling Average Sales No Change No Change No Change By filing this report on Form 8-K, Ashland makes no admission as to the materiality of any information in this report. Ashland reserves the right to discontinue the availability of the data in the attached exhibits. 3 Item 9.01. Financial Statements and Exhibits (d) Exhibits 99.1 Website data concerning Ashland Distribution’s sales per shipping day 99.2 Website data concerning Ashland Distribution’s revenue 99.3 Website data concerning Ashland Distribution’s gross profit 99.4 Website data concerning Ashland Performance Materials’ average sales per shipping day 99.5 Website data concerning Ashland Performance Materials’ revenue 99.6 Website data concerning Ashland Performance Materials’ gross profit 99.7 Website data concerning Ashland Water Technologies’ average sales per shipping day 99.8 Website data concerning Ashland Water Technologies’ revenue 99.9 Website data concerning Ashland Water Technologies’ gross profit 99.10 Website data concerning Valvoline’s premium oil sales 99.11 Website data concerning Valvoline’s revenue 99.12 Website data concerning Valvoline’s gross profit 99.13 Website data concerning Valvoline’s lubricant gallons 99.14 Website data concerning Valvoline Instant Oil Change’s twelve month rolling average sales 4 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. ASHLAND INC. (Registrant) November 21, 2007 /s/ J. Marvin Quin J. Marvin Quin Senior Vice President and Chief Financial Officer 5 EXHIBIT INDEX 99.1 Website data concerning Ashland Distribution’s sales per shipping day 99.2 Website data concerning Ashland Distribution’s revenue 99.3 Website data concerning Ashland Distribution’s gross profit 99.4 Website data concerning Ashland Performance Materials’ average sales per shipping day 99.5 Website data concerning Ashland Performance Materials’ revenue 99.6 Website data concerning Ashland Performance Materials’ gross profit 99.7 Website data concerning Ashland Water Technologies’ average sales per shipping day 99.8 Website data concerning Ashland Water Technologies’ revenue 99.9 Website data concerning Ashland Water Technologies’ gross profit 99.10 Website data concerning Valvoline’s premium oil sales 99.11 Website data concerning Valvoline’s revenue 99.12 Website data concerning Valvoline’s gross profit 99.13 Website data concerning Valvoline’s lubricant gallons 99.14 Website data concerning Valvoline Instant Oil Change’s twelve month rolling average sales 6
